Order entered April 1, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00216-CV

                     BEN MILLICAN, ET AL., Appellants

                                         V.

                        KIM BURBA, ET AL., Appellees

                On Appeal from the County Court at Law No. 2
                          Kaufman County, Texas
                     Trial Court Cause No. 103652CC2

                                     ORDER

      The reporter’s record is overdue and the court reporter has informed the

Court that appellants have not paid the fee for preparing the record. By letter dated

March 13, 2020, we instructed appellants to file, within ten days, written

verification that they had paid or made arrangements to pay the reporter’s fee or

written documentation that they have been found entitled to proceed without

payment of costs. We cautioned appellantss that failure to comply may result in an

order that the appeal be submitted without the reporter’s record. See TEX. R. APP.
P. 37.3(c). As of today’s date, appellants have not responded. Accordingly, we

ORDER the appeal be submitted without the reporter’s record. See id.

      Appellants shall file their brief by April 30, 2020.

      We DIRECT the Clerk of this Court to send a copy of this order to Sherry

Hooper, Official Court Reporter for County Court at Law No. 2, and the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE